Citation Nr: 1720809	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-49 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a rhinoplasty.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1984, with additional, subsequent service in the U. S. Army Reserve, inclusive of active duty on September 28 and 29, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran was afforded a videoconference hearing before the Board in July 2015, a transcript of which is of record.

This matter was last before the Board in October 2015 at which time it was remanded for further development.  

Additional evidence was added to the record after the most recent supplemental statement of the case (SSOC).  As the claim is being remanded, that evidence will be reviewed by the Agency of Original Jurisdiction (AOJ). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a rhinoplasty.  She noted that an in-service rhinoplasty was undertaken in April 1979 principally for cosmetic reasons and that her surgery was successful.  However, several years later, she reports having developed symptoms, including a nasal drip and the temporary loss of vision in one year when blowing her nose.  

The Veteran further alleges that her nasal passages reverted to their pre-surgical state, noting that she was told this by one or more medical providers, and given that the VA examiner in May 2012 failed to address the question of reversion of her surgically altered nose to its pre-surgical state, she requested that further medical opinion be obtained.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in January 2016.  The examiner opined that it was less likely as not (far less than 50/50 probability) that her continuing concerns are related to her military surgical experience.  However, the Board finds the opinion from the January 2016 examination to be inadequate.  The examiner failed to discuss the findings of Dr. R. J. Bechard, MD, in June 2010, as to the presence of nasal vestibular stenosis and whether this is a residual of the Veteran's 1979 in-service rhinoplasty.  The examiner also failed to discuss whether a rhinoplasty is subject to reversion to a pre-surgical state in this case or in any case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain for inclusion in the record all pertinent VA treatment records, not already on file.  This should include the Veteran's diagnoses and assessment report from her ear, nose and throat specialist appointment in February 2016.   

2.  After all records are obtained, return the January 2016 VA examination report to the same examiner (or another appropriate examiner if unavailable) for an addendum opinion.  A new examination is required only if deemed necessary by the examiner.

As part of the addendum opinion, the VA examiner should undertake a review of the Veteran's history.  The Veteran's electronic claims folder in its entirety should be furnished to the VA examiner for review.  

(a)  All pertinent diagnoses should be identified and it should be noted specifically whether there is or is not current disability.   

(b)  The examiner should specifically comment on whether a rhinoplasty is subject to reversion to a pre-surgical state in this case or any case. 

(c)  If no current diagnosis is noted, the VA examiner should specifically address the findings of Dr. R. J. Bechard, MD, in June 2010 as to the presence of a deviated nasal septum, turbinate hypertrophy, nasal vestibular stenosis, and nasal obstruction, one of which was noted might be secondary to prior nasal surgery.  

(d)  If and only if current disability is shown with respect to the in-service rhinoplasty, then the VA examiner should offer a medical opinion addressing the following question, providing a complete rationale for the response: 

Is it at least as likely as not (50 percent or greater degree of probability) that any current disability of the Veteran's nose originated in service or is otherwise attributable thereto or any incident thereof?

3.  Lastly, readjudicate the Veteran's claim for service connection for residuals of a rhinoplasty and if the benefit sought is not granted, furnish her with a supplemental statement of the case and afford her a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.

The appellant has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




